Citation Nr: 0831205	
Decision Date: 09/12/08    Archive Date: 09/22/08

DOCKET NO.  06-11 499	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania



THE ISSUE

Entitlement to an initial rating of 10 percent for a left 
elbow strain. 



WITNESS AT HEARING ON APPEAL

Appellant, assisted by a Veterans' Services Division 
representative.



ATTORNEY FOR THE BOARD

Heather M. Gogola, Associate Counsel




INTRODUCTION

The veteran served on active duty from February 2000 to 
January 2005.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Philadelphia, 
Pennsylvania.

This appeal comes from a grant of service connection and the 
initial assignment of a noncompensable rating.  While in 
remand status, a 10 percent rating was assigned for the 
appeal period.  A separate 10 percent rating was assigned for 
left ulnar neuropathy.  That matter is not under appeal.  The 
issue on appeal has been recharacterized on the title page of 
this decision.

The Board notes that the veteran's original claim was 
previously remanded to the RO via the Appeals Management 
Center (AMC) for further development per a Board decision.


FINDING OF FACT

The veteran's left elbow strain has been primarily 
characterized by range of motion of the forearm, with flexion 
ranging from 130-145degrees, extension ranging from 0 to 20 
degrees.  The veteran had full pronation and supination of 
the left forearm.  She is right handed.


CONCLUSION OF LAW

The criteria for rating in excess of 10 percent rating for a 
left elbow strain have not been met.  38 U.S.C.A. §§ 1155, 
5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 4.1, 4.3, 
4.7, 4.71a, Diagnostic Code 5024, 5205-5213 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

The requirements of the Veterans Claims Assistance Act of 
2000 (VCAA) have been met.  There is no issue as to providing 
an appropriate form or completeness of the application.  VA 
notified the veteran in letters of January 2005, May 2005, 
August 2005, and January 2008 of the information and evidence 
needed to substantiate and complete a claim, to include 
notice of what part of that evidence is to be provided by the 
claimant and notice of what part the VA will attempt to 
obtain.  VA has fulfilled its duty to assist the claimant in 
obtaining identified and available evidence needed to 
substantiate a claim, and as warranted by law, affording VA 
examination.  VA informed the claimant of the need to submit 
all pertinent evidence in their possession, and provided 
adequate notice of how disability ratings and effective dates 
are assigned.  While the appellant may not have received full 
notice prior to the initial decision, after notice was 
provided the claimant was afforded a meaningful opportunity 
to participate in the adjudication of the claims, and the 
claim was readjudicated.  The claimant was provided the 
opportunity to present pertinent evidence and testimony.  In 
sum, there is no evidence of any VA error in notifying or 
assisting the appellant that reasonably affects the fairness 
of this adjudication.

As noted this claim arises from a grant of service 
connection.  Appellant has evidence actual knowledge of the 
elements needed for a higher rating.  Thus, the guidance of 
Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), have been 
met.


Analysis

By a rating decision dated May 2002, the RO granted service 
connection for a left elbow strain and assigned a 
noncompensable rating, effective January 8, 2005.  The 
veteran appealed, asserting that her disability warranted a 
compensable rating.  In a June 2008 rating decision, the RO 
granted a rating of 10 percent for the service-connected left 
elbow strain, effective January 8, 2005.  The veteran chose 
to continue her appeal.

At the outset, the Board also notes that the June 2008 rating 
decision granted service connection for ulnar neuropathy of 
the left upper extremity, and assigned a rating of 10 
percent, effective January 8, 2005.  The veteran has not 
appealed this decision.

The veteran was afforded a VA examination in February 2005.  
The veteran complained of pain in the left elbow since 
falling on the arm in August 2003.  She also complained of 
intermittent left wrist pain for the past few months.  
Examination of the left elbow revealed tenderness on very 
firm palpation in the ulnar groove.  Range of motion of the 
elbow was 20 degree to 145 degrees.  The veteran was unable 
to totally extend her elbow.  Left forearm pronation was to 
80 degrees and left forearm supination was to 85 degrees 
without pain.  The examiner provided a diagnosis of left 
elbow strain with inability to fully extend the left elbow.  

The veteran was afforded another VA examination in May 2006.  
The veteran complained of pain in the left elbow that was 
becoming progressively worse.  Upon examination, the left 
elbow had range of motion from 5 to 145 degrees with no noted 
tenderness or pain.  X-rays revealed a well corticated bony 
density adjacent to the medial epicondyle that could be the 
residual of prior avulsive injury or secondary ossification 
center.  The examiner provided a diagnosis of left elbow 
strain with persistent mild reduction in range of motion and 
intermittent symptoms.

The veteran was afforded a hearing before the undersigned 
veterans law judge in August 2007.  During her hearing, she 
testified that she experienced numbness and tingling in her 
ring and small fingers.  She also stated that her left elbow 
disability affected her ability to work and that she had to 
quit a job due to the amount of lifting it required.  

The veteran was afforded a VA examination in May 2008.  The 
veteran did not complain of any symptoms in the elbow and was 
more concerned about numbness in her fourth and fifth digit 
of the left hand.  Physical examination revealed full range 
of motion in the elbow form 0 to 130 degrees, and pronation 
and supination were full from 0 to 90 degrees.  There was no 
pain at all on range of motion and there was no additional 
loss of motion due to pain, fatigue, weakness, or 
incoordination.  There was also no evidence of instability of 
the left elbow.  The examiner provided a diagnosis of 
extremely mild ulnar neuropathy.  The examiner also noted 
that there was no elbow pathology, per se.  

The present appeal involves the veteran's claims that the 
severity of her service-connected left elbow disability 
warrants a higher disability rating than the current 10 
percent ratings assigned.  Disability evaluations are 
determined by the application of the Schedule For Rating 
Disabilities, which assigns ratings based on the average 
impairment of earning capacity resulting from a service-
connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the veteran's condition.  Schafrath v. 
Derwinski, 1 Vet.App. 589, 594 (1991).  However, where an 
increase in the level of a service-connected disability is at 
issue, the primary concern is the present level of 
disability.  Francisco v. Brown, 7 Vet.App. 55 (1994).  
Nevertheless, the Board acknowledges that a claimant may 
experience multiple distinct degrees of disability that might 
result in different levels of compensation from the time the 
increased rating claim was filed until a final decision is 
made.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  The 
analysis in the following decision is therefore undertaken 
with consideration of the possibility that different ratings 
may be warranted for different time periods.   See also 
Fenderson v. West, 12 Vet. App. 119 (1999) (concerning 
initial "staged" rating.)

In cases of functional impairment, evaluations are to be 
based upon lack of usefulness, and medical examiners must 
furnish, in addition to etiological, anatomical, 
pathological, laboratory and prognostic data required for 
ordinary medical classification, a full description of the 
effects of the disability upon the person's ordinary 
activity.  38 C.F.R. § 4.10.

The factors of disability regarding joints reside in 
reductions of their normal excursion of movements in 
different planes.  Inquiry will be directed to these 
considerations:  (a) less movement than normal (due to 
ankylosis, limitation or blocking, adhesions, tendon-tie-up, 
contracted scars, etc.); (b) more movement than normal (from 
flail joint, resections, nonunion of fracture, relaxation of 
ligaments, etc.); (c) weakened movement (due to muscle 
injury, disease or injury of peripheral nerves, divided or 
lengthened tendons, etc.); (d) excess fatigability; (e) 
incoordination, impaired ability to execute skilled movements 
smoothly; and (f) pain on movement, swelling, deformity or 
atrophy of disuse.  Instability of station, disturbance of 
locomotion, and interference with sitting, standing, and 
weight-bearing are related considerations.  38 C.F.R. § 4.45.

The veteran's left elbow disability is currently evaluated 
under 38 C.F.R. § 4.71a, Diagnostic Code 5024 for 
tenosynovitis. 

Under 38 C.F.R. § 4.71a, Diagnostic Code 5024, tenosynovitis 
is to be evaluated as degenerative arthritis.  Under 
38 C.F.R. § 4.71a, Diagnostic Code 5003, degenerative 
arthritis established by x-ray findings will be rated on the 
basis of limitation of motion under the appropriate 
diagnostic codes for the specific joint or joints involved.  
Limitation of motion must be objectively confirmed by 
findings such as swelling, muscle spasm, or satisfactory 
evidence of painful motion.  38 C.F.R. § 4.71a, Diagnostic 
Code 5003.  

In this case, a 20 percent rating is not warranted under 
38 C.F.R. § 4.71a, Diagnostic Codes 5205, 5206, 5207, 5208, 
5209, 5210, 5211, 5212, or 5213.  Diagnostic Code 5205 
addresses ankylosis of the elbow, which is not present.  
Similarly as there is no evidence of nonunion of the radius 
and ulna, impairment of the ulna, impairment of the radius, 
or impairment of supination and pronation, a higher rating of 
20 percent is not warranted under Diagnostic Codes 5205, 
5209-5213.

Additionally, a 20 percent rating is warranted under 
Diagnostic Codes 5206, 5207, 5208, when there is evidence of 
flexion of the forearm limited to 90 degrees, extension of 
the forearm limited to 75 degrees, flexion of the forearm 
limited to 100 degrees with extension o 45 degrees, 
impairment of the flail joint,

The normal range of the elbow is forward elevation (flexion) 
to 145 degrees; forearm pronation to 80degrees, and forearm 
supination to 85 degrees.  38 C.F.R. § 4.71, Plate I.  A 
distinction is made between major (dominant) and minor upper 
extremities for rating purposes.  The evidence shows that the 
veteran's right arm is her major upper extremity.

The veteran's left elbow disorder is primarily characterized 
by chronic pain.  The Board notes that while range of motion 
was limited from 20 to 145 degrees at the February 2005 
examination, the May 2006 examiner noted full range of motion 
of the elbow.  Additionally, the February 2008 VA examiner 
found the left elbow to be asymptomatic.  As there is no 
evidence of flexion limited to 90 degrees, extension limited 
to 75 degrees, or impairment of the flail joint with flexion 
limited to 100 degrees and extension to 45 degrees, a rating 
of 20 percent is not warranted under Diagnostic codes 5206, 
5207, and 5208.  The current rating appears to be assigned on 
the basis of slight limitation of motion of the minor elbow.

In making this decision the Board finds no evidence of an 
additional limitation caused by fatigue, weakness, or lack of 
endurance during repetitive use.  There is no evidence of 
flare-ups, joint dislocation, neurological compromise, or 
osteochondroma of the right scapula.  

The Board is aware of the veteran's complaints of pain in her 
left elbow.  There is, however, no objective evidence that 
pain on use of the joint results in limitation of motion to a 
degree which would support a higher rating.  38 C.F.R. 
§§ 4.40, 4.45; Deluca v. Brown, 8 Vet. App. 202 (1995).  
Additionally, the veteran's current evaluations of her left 
elbow disability as noted herein address any the Deluca 
concerns of pain, fatigability, weakness, and incoordination.

Under the circumstances of the instant case, the Board must 
find that the preponderance of the evidence is against the 
claim for a rating in excess of 10 percent for a left elbow 
strain; the benefit of the doubt doctrine is inapplicable and 
the claim must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).


ORDER

An initial rating in excess of 10 percent for a left elbow 
strain is denied.


____________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


